Jackson, Justice.
When this case was here before — 60 Ga., 414 — it was sent back because there was no sufficient evidence that the plaintiff had been damaged by the defendant’s breach of contract, the. city court having given judgment for two hundred dollars seemingly upon the single idea that the Life Association had agreed to pay that sum, one hundred dollars for each of the months of January and February, 1876, because the company was bound to pay that sum monthly up to January 1st, 1876.
It comes back now with a judgment of the city court for the same sum, $200.00 ; but there is evidence now — not in *331before — that if the contract had not been broken by the company or association putting its rates so high that the plaintiff could not prosecute at all the work of soliciting insurance, and making and remitting premiums for the year for which he had been employed, their rates being made higher than all other life companies operating in the district assigned to the plaintiff — if the rates had not thus amounted to a virtual destruction of the plaintiff’s business, he could probably have made $1,500.00 for the year, because he had, before the rates were changed, engaged applications enough to have realized that sum in commissions or premiums. This evidence was not objected to, and whilst it is loose, and not entirely satisfactory, yet it is enough to authorize the judge to reason to the conclusion that the plaintiff had been damaged at least $200.00 for the two months for which he had not been paid. We cannot, therefore, say that the judgment is unsupported by the evidence and against the law. Before he could be discharged, the plaintiff was entitled to notice of thirty days from the association. This notice was not given till February,- and his term of service, therefore, extended to the 1st of March. Whatever commissions, therefore, he could have made in January and February, for which months he had been paid nothing, and was deprived of the opportunity to make by the virtual resolution of the company to quit business in his district, it would seem that he was entitled to recover; and so it was ruled when the case was here before. The evidence, unobjected to and uncontradicted, that he started with prospects so fair, all of which were blighted by the deter, mination of the association to increase rates to the point of annihilation of its business in his district, would seem to lead to the conclusion that had it not done so he would have made by commissions, in January and February, the sum adjudged him by the city court. At all events, the city court, acting as a jury, has so found, and wre cannot conclude that it had not evidence to sustain the finding, and that the judgment is therefore contrary to law.
Judgment affirmed.